 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JON HUMES,                                        No. 2:17-cv-02608-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    JEFF SESSIONS,
15                       Defendant.
16

17          Plaintiff Jon Humes (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 9, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 19.) Plaintiff has

23   not filed any objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                        1
 1              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3              Accordingly, IT IS HEREBY ORDERED that:

 4              1. The Findings and Recommendations, filed October 9, 2019 (ECF no. 19), are adopted

 5   in full;

 6              2. Plaintiff’s First Amended Complaint is DISMISSED, without leave to amend, for

 7   failure to state a cognizable claim; and

 8              3. The Clerk is directed to close this file.

 9              IT IS SO ORDERED.

10   Dated: December 18, 2019

11

12

13                                           Troy L. Nunley
                                             United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               2
